Case: 2:18-cv-00272-MHW-CMV Doc #: 97-1 Filed: 07/26/21 Page: 1 of 1 PAGEID #: 3327




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO

  STACIE RAY,                                     )
  et al.,                                         )
                                                  )
          Plaintiffs,                             )    Case No. 2:18-cv-00272
  v.                                              )
                                                  )
  STEPHANIE McCLOUD,                              )    Judge: Michael Watson
  et al.,                                         )
                                                       Magistrate Judge: Chelsey Vascura
                                                  )
          Defendants.
                                                  )


                                           PROPOSED ORDER

        This matter is before the Court on the parties’ Joint Status Report, in which the parties

 represent that their negotiations over Plaintiffs’ fee motion remain ongoing and productive.

        The parties are ORDERED to appear for a status conference on August 5, 2021. If the

 parties inform the Court that their discussions have ceased to be productive, the Court will reinstate

 briefing on the fee motion immediately.

        IT IS SO ORDERED.

        _____________________

        UNITED STATES MAGISTRATE JUDGE
